

Exhibit 10.7
SUMMARY SHEET OF EXECUTIVE CASH COMPENSATION
The following table sets forth annual base salaries provided to the Company’s
principal executive officer, principal financial officer and other named
executive officers in 2014, and the 2015 base salaries approved by the
Compensation Committee of the Board of Directors (the “Committee”) on March 24,
2015, and the 2016 annual base salary approved in connection with the
appointment of our new Chief Executive Officer.
 
Named Executive Officers1,2
 
2014 Base 
Salaries
 
2015 Base 
Salaries
 
2016 Base Salaries3
Karl G. Glassman, President and Chief Executive Officer
 
$
810,000
 
$
840,000
 
$
1,100,000
Matthew C. Flanigan, EVP and Chief Financial Officer
 
$
490,000
 
$
507,000
 
TBD4
Perry E. Davis, SVP, President – Residential Furnishings
 
$
352,000
 
$
370,000
 
TBD4

 
1 
David S. Haffner served as the Company’s Board Chair and Chief Executive Officer
through December 31, 2015. Mr. Haffner’s 2014 and 2015 base salaries were
$1,090,000 and $1,130,000, respectively. Pursuant to Mr. Haffner's former
employment agreement with the Company, he is entitled to continue to receive his
annual base salary (at the rate of $1,130,000) through the 2017 Annual
Shareholders Meeting, which is expected to be held in May.
 
 
2 
Joseph D. Downes, Jr., the Company’s former SVP, President – Industrial
Materials retired from the Company on December 31, 2015. From April 6, 2015
through December 31, 2015, he served in a lesser position with the Company and
received remuneration based on an annual salary of $140,000. In 2014 and through
April 5, 2015, he received remuneration based on an annual salary of $347,300.
 
 
3 
Karl G. Glassman became the Company’s President and Chief Executive Officer,
effective January 1, 2016, and, as previously reported, the Committee increased
his annual base salary from $840,000 to $1,100,000 at its January 4, 2016
meeting.
 
 
4 
To be determined. The 2016 annual base salaries for Matthew C. Flanigan and
Perry E. Davis are expected to be set by the Committee at its March 2016
meeting.

Except as noted below, the named executive officers are expected to be eligible
to receive a cash bonus under the Company’s 2014 Key Officers Incentive Plan
(filed March 25, 2014 as Appendix A to the Company’s Proxy Statement) (the
“Plan”) in accordance with the 2016 award formula (which is expected to be
adopted at the Committee’s March 2016 meeting and, consistent with past years,
is expected to include performance targets related to the achievement of Return
on Capital Employed (60% relative weight), Cash Flow for Corporate Participants
and Free Cash Flow for Profit Center Participants (20% relative weight) and
certain Individual Performance Goals (20% relative weight)). Each executive’s
award is expected to be calculated by multiplying his annual salary at the end
of the Plan year by his Target Percentage, then applying the award formula
adopted by the Committee for that Plan year. We will disclose the 2016 award
formula in a subsequent Form 8-K filing once it is adopted. The Target
Percentages in 2014, 2015 and 2016 for Karl G. Glassman, and the Target
Percentages in 2014 and 2015 for our principal financial officer and the other
named executive officers are shown in the following table.
 
Named Executive Officers,1,2
 
2014 
Target 
Percentages
 
2015 
Target 
Percentages
 
2016 
Target 
Percentages3
Karl G. Glassman, President and Chief Executive Officer
 
90%
 
90%
 
115%
Matthew C. Flanigan, EVP and Chief Financial Officer
 
80%
 
80%
 
TBD4
Perry E. Davis, SVP, President – Residential Furnishings
 
60%
 
60%
 
TBD4




--------------------------------------------------------------------------------



 
1 
Davis S. Haffner served as the Company’s Board Chair and Chief Executive Officer
through December 31, 2015. His Target Percentage was 115% in each of 2014 and
2015. Pursuant to Mr. Haffner's former employment agreement with the Company, he
will continue to receive a cash bonus payment with a Target percentage of 115%
for all of 2016 and through the 2017 Annual Shareholders Meeting, which is
expected to be held in May. Mr. Haffner’s award formula is expected to be
adopted at the March Committee meeting, and is expected to measure the
achievement of Return on Capital Employed (70% relative weight) and Cash Flow
(30% relative weight).
 
 
2 
Joseph D. Downes, Jr., the Company’s former SVP, President – Industrial
Materials retired from the Company on December 31, 2015. He served in a lesser
position with the Company from April 6, 2015 through December 31, 2015, and, as
a result, in 2015, he participated in the Company’s Key Management Incentive
Compensation Plan, which is a cash bonus plan for non-executive officers. The
award payout under this plan was determined in substantially the same manner as
the 2014 Key Officers Incentive Plan and the 2015 award formula. The performance
objectives were Return on Capital Employed (70% relative weight) and Free Cash
Flow (30% relative weight) increased by as much as 5% for exceptional safety
performance or decreased by as much as 20% for critical compliance failures.
 
 
3 
Karl G. Glassman became the Company’s President and Chief Executive Officer,
effective January 1, 2016, and as previously reported, the Committee increased
his Target Percentage from 90% to 115% at its January 4, 2016 meeting.
 
 
4 
To be determined. The 2016 target percentages for Matthew C. Flanigan and Perry
E. Davis are expected to be set by the Committee at its March 2016 meeting.



Individual Performance Goals. Each executive’s cash award under the award
formula is based, in part, on individual performance goals established outside
the Plan (20% relative weight). The 2016 goals for our named executive officers1
are:
Karl G. Glassman: Strategic planning, growth initiatives and succession
planning.
Matthew C. Flanigan: Strategic planning, credit facility renewal, information
technology and internal audit improvements.
Perry E. Davis: Growth of targeted businesses and supply chain initiatives.


1 
Neither Mr. Haffner nor Mr. Downes were employed by the Company as of January 1,
2016. As such, neither have individual performance goals for 2016.



The achievement of the individual performance goals is measured by the following
schedule.


Individual Performance Goals Payout Schedule (1-5 scale)
 
Achievement
 
Payout
1 – Did not achieve goal
 
0
%
2 – Partially achieved goal
 
50
%
3 – Substantially achieved goal
 
75
%
4 – Fully achieved goal
 
100
%
5 – Significantly exceeded goal
 
up to 150
%


